Citation Nr: 0930704	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-24 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, diagnosed as asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic respiratory disorder was not manifest during 
service; respiratory pathology was not identified until 
approximately 1969. 

2.  The Veteran's currently-diagnosed asthma is unrelated to 
service.


CONCLUSION OF LAW

A chronic respiratory disorder, diagnosed as asthma, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, service treatment records reflect no complaints of, 
treatment for, or a diagnosis related to the respiratory 
system or any symptoms reasonably attributed thereto.  
Significantly, the Veteran's July 1944 entrance examination 
and July 1946 separation examination found his respiratory 
system to be normal.  Furthermore, chest X-rays conducted in 
July 1946 were negative.  Therefore, no chronic respiratory 
disorder was noted in service.

Next, post-service evidence does not reflect respiratory 
symptomatology for many years after service discharge.  
Specifically, chest X-rays taken by he VA in June 1955 
revealed his lungs to be essentially normal.  Furthermore, in 
correspondence dated in June 2006, his private physician 
supported a diagnosis of asthma only as far back as 1969 or 
1970.  Private medical records associated with the claims 
folder show diagnosis and treatment for asthma as early as 
the 1990s.  Therefore, at the earliest, asthma symptomatology 
was not reported for more than two decades after service.

	In addition to the absence of documented post-service 
symptomatology for many years, the Board will address 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	While the Veteran has not put forth a theory of continuity of 
symptomatology, the Board, nonetheless, emphasizes the multi-
year gap between discharge from active duty service in 1946 
and initial reported symptoms related to a respiratory 
disorder in approximately 1969, over twenty years later.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
	In essence, the Veteran argues that his asthma developed 
years after service as a result of his in-service exposure to 
asbestos and/or other chemical irritants while working in the 
boiler room of the U.S.S. Tortuga.  Specifically, he contends 
that he developed asthma in his late 30s or early 40s, i.e. 
in the late 1960s to early 1970s.  
	
	Service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's respiratory disorder to active duty, despite his 
contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
a June 2007 VA respiratory examination undertaken 
specifically to address the issue on appeal.  At that time, 
the Veteran reported that he had smoked approximately 1 or 2 
packs of cigarettes per day for about 20 years until he was 
diagnosed with asthma.  He complained of current shortness of 
breath.  
	
	After a physical examination, the examiner diagnosed the 
Veteran with asthma.  The Board finds that the examination 
was adequate for evaluation purposes.  Specifically, the 
examiner noted that the Veteran denied any respiratory 
problems during service or post-discharge until his late 30s.  
Although the examiner admitted that exposure to irritants can 
act as triggers for asthmatic wheezing, the triggered event 
occurs immediately or within a short period of time following 
exposure to the trigger.  
	
	Adding that is was very doubtful that a trigger could cause 
asthma attacks for the first time more than ten years after 
exposure, she concluded that it was not likely that the 
Veteran's asthma was connected to his period of service.  
There is no indication that the VA examiner was not fully 
aware of the Veteran's past medical history or that she 
misstated any relevant fact.  Therefore, the Board finds the 
VA examiner's opinion to be of great probative value.

	In support of his claim, the Veteran submitted a January 2007 
opinion letter from his private treating physician.  This 
physician opined that, "[e]xposure to irritants in the 
boiler room can act as a trigger for asthmatic wheezing.  
There is no medical basis for asbestos causing his asthma." 
(emphasis added).  

The Board notes that the claims file contains differing 
opinions as to whether the Veteran's asthma is related to 
active service.  It is the responsibility of the Board to 
assess the credibility and weight to be given the evidence.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

With respect to the private physician's January 2007 opinion, 
the phrase "can act as a trigger" constitutes mere 
speculation as to the etiology of the Veteran's asthma. 
Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Obert, 5 Vet. App. at 33; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992).  Statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of service. Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Sklar, 5 Vet. App. at 145-
6.  As such, the Board finds the opinion of the June 2007 VA 
respiratory examiner to be more probative.  

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed asthma and 
active duty service.  While the Board reiterates that he is 
competent to report symptoms as they come to him through his 
senses, asthma is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

Rather, such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and private treatment records.  Further, 
the Veteran submitted additional records and written 
statements.  Next, a specific VA medical opinion pertinent to 
the issue on appeal was obtained in June 2007.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a chronic respiratory disorder, 
diagnosed as asthma, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


